Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1 and 7-8 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1).
Kim discloses a method of repairing a display device (Abstract) which includes a defective pixel including a defective wavelength conversion pattern, as Kim discloses an organic emitting layer on the lower electrode (para. 0011) and the repair is to removing particle P (para. 0071 and Fig. 2) including
Removing a defective wavelength conversion pattern, as Kim discloses forming a penetrating hole through the emission layer ( para. 0074)
Injecting ink including wavelength conversion material into the defective area and , as Kim discloses filling in light emitting material 320 (para. 0058 and 0061) including in the air gap created by the particle (para. 0068 and 0071).
Kim is silent with respect to curing the injected ink.
Kuo, in the same field of endeavor of repairing organic electroluminescent devices, (Abstract), discloses uv cuing of organic layers (para. 0006), including electroluminescent layers (para. 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the curing of the electroluminescent layer disclosed by Kuo with the method disclosed by Kim because Kuo discloses a step of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 7:  Kim discloses in Fig. 2 the forming of grooves on the side of feature P, and Kim also discloses injecting ink and the curing of ink, as Kim discloses uv cuing of organic layers (para. 0006), including electroluminescent layers (para. 0024).

Re claim 10:  Kim discloses a gas such as argon or neon introduced to the pixel area during the process which is in the rejection of claim 1 (para. 0086).


Claims 2-3 and 9 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1). as applied to claims 1 and 8 above, and further in view of Hiraoka (US 2017/0331041 A1).
Kim in view of Kuo discloses the limitations of claims 1 and 8 as stated above.  Kim in view of Kuo is silent with respect to removing the defective pattern with a laser beam and with respect to inspecting the height.
Hiraoka, in the same field of endeavor of removing damaged portions of a display by laser irradiation (Abstract), discloses the removing of defective pattern by laser beam (para. 0036), the laser light is from a femtosecond layer (para. 0035), including forming an organic layer (para. 0132) and the defect may include also the organic layers, as Hiroaka discloses in Fig. 7 to Fig. 9 that the defect 20 is also in the organic light emitting layers 112, 113, and 115 (para. 0132).  Hiraoka also discloses inspecting the height, as Hiraoka discloses inspecting (para. 0035-0036), and Hiraoka discloses the height of the foreign substance or particle  which is inspected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the femtosecond laser irradiation disclosed by Hiraoka with the method disclosed by Kim in view of Kuo in order to obtain the benefit of accurately removing a defect such as a foreign substance from a pixel.

Re claim 9:  The combination of Kim and Kuo and Hiraoka discloses detection, as Hiroaka discloses detection of the particle or foreign substance (para. 0089)  and the height of the foreign substance or particle is detected (para. 0096 and 0091 and 0130).
Re claim 11:  The combination of Kim and Kuo and Hiraoka discloses detection, as Hiroaka discloses detection of the particle or foreign substance (para. 0089)  and the height of the foreign substance or particle is detected (para. 0096 and 0091 and 0130).  One of ordinary skill in the art would have been motivated to detect the defect before removing the conversion pattern in order to selectively remove the defect.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1). as applied to claim 1 above, and further in view of Winters (US 6,771,028 B1).
Kim in view of Kuo discloses the limitations of claim 1 as stated above.  Kim in view of Kuo is silent with respect to removing the defective pattern with a laser beam.
Winters, in the same field of endeavor of organic light emitting devices (Abstract), discloses that the color filter may be over the second electrode for a top emitting device and the color filter will be under the first electrode for a bottom emitting device (col. 11, lines 53-67 and col. 12, lines 1-5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Winters with the device disclosed by Kim in view of Kuo in order to determine the color filter being either above or under the first .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1) and of Winters (US 6,771,028 B1) as applied to claim 4 above, and further in view of Miyazawa et al (US 2011/0227104 A1)(“Miyazawa”).
Kim in view of Kuo and of Witners discloses the limitations of claim 4 as stated above.  Kim in view of Kuo and of Winters is silent with respect to irradiating the defective pixel selectively removing only the defective pattern without removing the color filter.
Miyazawa, in the same field of endeavor of repair by laser of organic display (Abstract), discloses selectively laser irradiation of the defective portion without ablating the color filter portions (para. 0026 and 0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Miyazawa with the method disclosed by Kim in view of Kuo and of Winters in order to obtain the benefit disclosed by Miyazawa of selectively removing only the defective pattern.
Re claim 6:  The combination of Kim, Kuo, and Winters disclose the color filter is to selectively transmit light of a first color and the wavelength conversion material includes a material to convert light of a second color into light of the first color, as a color filter disclosed by Winters converts light of a first color to a second color, and a conversion material such as disclosed by Kim converts light to a different color. 
Miyazawa, in the same field of endeavor of repair by laser of organic display (Abstract), discloses selectively laser irradiation of the defective portion without ablating the color filter portions (para. 0026 and 0031).  
.


Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Aziz et al  (US 2002/0135296 A1)(“Aziz”).
Kim discloses a method of repairing a display device (Abstract) which includes a defective pixel including a defective wavelength conversion pattern, as Kim discloses an organic emitting layer on the lower electrode (para. 0011) and the repair is to removing particle P (para. 0071 and Fig. 2) including
Removing a defective wavelength conversion pattern, as Kim discloses forming a penetrating hole through the emission layer ( para. 0074)
Injecting ink including wavelength conversion material into the defective area and , as Kim discloses filling in light emitting material 320 (para. 0058 and 0061) including in the air gap created by the particle (para. 0068 and 0071).
Kim also discloses in Fig. 2 the forming of grooves on the side of feature P, and Kim also discloses injecting ink and the curing of ink, as Kim discloses uv cuing of organic layers (para. 0006), including electroluminescent layers (para. 0024).  Kim also discloses the structure can be arranged to emit specific colors (para. 0004), which is a disclosure of mixed conversion pattern.
Kim does not explicitly state a mixed conversion pattern.
Aziz, in the same field of endeavor of organic emitting devices (Abstract), discloses that a mixed region in the electroluminescent layers of for example hole transport material and emitting material improves performance (para. 0008 and 0013).
.


Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Aziz et al  (US 2002/0135296 A1)(“Aziz”)   as applied to claim 12 above, and further in view of Winters (US 6,771,028 B1).
Kim in view of Aziz discloses the limitations of claim 12 as stated above.  Kim in view of Aziz is silent with respect to first wavelength material does not include the second wavelength conversion material.
Winters, in the same field of endeavor of organic light emitting devices (Abstract), discloses that the color filter may be over the second electrode for a top emitting device and the color filter will be under the first electrode for a bottom emitting device (col. 11, lines 53-67 and col. 12, lines 1-5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Winters with the device disclosed by Kim in view of Aziz in order to determine the color filter being either above or under the first electrode, which is within the ordinary skill in the art to determine depending upon whether the device is top or bottom emitting according the disclosure made by Winters, and which is a disclosure of that it is within the ordinary skill in the art to arrange the layers such that the material does not include the second wavelength conversion material depending upon whether the device is top or bottom emitting .
Re claim 15:  Kim discloses uv cuing of organic layers (para. 0006), including electroluminescent layers (para. 0024).
.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Kuo (US 2004/0002277 A1) over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Aziz et al  (US 2002/0135296 A1)(“Aziz”) and of Winters (US 6,771,028 B1) as applied to claims 13 and 8above, and further in view of Hiraoka (US 2017/0331041 A1).
Kim in view of Aziz and of Winters  discloses the limitations of claims 13 as stated above.  Kim in view of Aziz and Winters is silent with respect to removing the defective pattern with a laser beam.
Hiraoka, in the same field of endeavor of removing damaged portions of a display by laser irradiation (Abstract), discloses the removing of defective pattern by laser beam (para. 0036), the laser light is from a femtosecond layer (para. 0035), including forming an organic layer (para. 0132) and the defect may include also the organic layers, as Hiroaka discloses in Fig. 7 to Fig. 9 that the defect 20 is also in the organic light emitting layers 112, 113, and 115 (para. 0132).  Hiraoka also discloses inspecting the height, as Hiraoka discloses inspecting (para. 0035-0036), and Hiraoka discloses the height of the foreign substance or particle  which is inspected 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the femtosecond laser irradiation disclosed by Hiraoka with the method disclosed by Kim in view of Aziz in order to obtain the benefit of accurately removing a defect such as a foreign substance from a pixel.


17   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Aziz et al  (US 2002/0135296 A1)(“Aziz” and of Merz (US 2011/0273377 A1).
Kim discloses  a display device (Abstract) which includes a defective pixel including a defective wavelength conversion pattern, as Kim discloses an organic emitting layer on the lower electrode (para. 0011) and the repair is to removing particle P (para. 0071 and Fig. 2) including
 a defective wavelength conversion pattern, as Kim discloses forming a penetrating hole through the emission layer ( para. 0074)
Injecting ink including wavelength conversion material into the defective area and , as Kim discloses filling in light emitting material 320 (para. 0058 and 0061) including in the air gap created by the particle (para. 0068 and 0071).
Kim also discloses in Fig. 2 the forming of grooves on the side of feature P, and Kim also discloses injecting ink and the curing of ink, as Kim discloses uv cuing of organic layers (para. 0006), including electroluminescent layers (para. 0024).  Kim also discloses the structure can be arranged to emit specific colors (para. 0004), which is a disclosure of mixed conversion pattern.
Kim does not explicitly state a mixed conversion pattern and Kim is silent with respect to a second substrate..
Aziz, in the same field of endeavor of organic emitting devices (Abstract), discloses that a mixed region in the electroluminescent layers of for example hole transport material and emitting material improves performance (para. 0008 and 0013).
Merz, in the same field of endeavor of OLED and LCD (Abstract), discloses OLED backlight for LCD, the OLED substrate being a lower substrate and the LCD substrate being the upper substrate (para. 0006, 0037-0038 and Fig. 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the clailmed invention to have combined the disclosure made by Merz with the device disclosed by Kim in order to obtain the benefit of using an OLED backlight with the LCD display to increase performance without increasing thickness or complexity of the backlight and LCD as disclosed by Mrez (Merz, para. 0004).

Claims 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Aziz et al  (US 2002/0135296 A1)(“Aziz” and of Merz (US 2011/0273377 A1)). as applied to claim 17 above, and further in view of Winters (US 6,771,028 B1).
Kim in view of Aziz and of Merz discloses the limitations of claim 17 as stated above.  Kim in view of Aziz  and of Merz is silent with respect to the repair pattern does not include the first wavelength conversion material.
Winters, in the same field of endeavor of organic light emitting devices (Abstract), discloses that the color filter may be over the second electrode for a top emitting device and the color filter will be under the first electrode for a bottom emitting device (col. 11, lines 53-67 and col. 12, lines 1-5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Winters with the device disclosed by Kim in view of Aziz and of Merz in order to determine the color filter being either above or under the first electrode, which is within the ordinary skill in the art to determine depending upon whether the device is top or bottom emitting according the disclosure made by Winters.
.


Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0122878 A1)(“Kim”) in view of Aziz et al  (US 2002/0135296 A1)(“Aziz”) and of Merz (US 2011/0273377 A1)) and  of Winters (US 6,771,028 B1) as applied to claim 18 above, and further in view of Shim et al (US 2014/0191202 A1)(“Shim”).
Kim in view of Aziz and of Merz and of Winters discloses the limitations of claim 18 as stated above.  Kim in view of Aziz  and of Merz is silent with respect to a light transmission pattern.
Shim, in the same field of endeavor of organic light emitting diodes (Abstract), discloses a third subpixel and a light transparent pattern, as Shim discloses the pixels including semi-transparent portions which include transparent portions and reflective portions in the sub-pixel regions (para. 0011and 0027 and 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Shim with the device disclosed by Kim in view of Aziz and Merz and Winters in order to obtain the benefit disclosed by Shim of improved illumination by improvement of  the microcavity structure (Shim, para. 0011-0012).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895